DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim set 1-3, 5-9 and 21, claim set 12-18 and 22, or claim set 19-20 and 23, respectively, of copending Application No. 15/173,007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because at least all of the limitations of the independent claims are described in the respective claim set of reference application.  Further, the dependent claims are an obvious modifications based within the purview of an ordinary skilled artisan based on design requirements of the battery pack.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of copending Application No. 17/828,638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because at all of the claimed limitations are described in the respective claims of the reference application except for the limitation, “the support portion includes a plurality of terminals operable to electrically connect to battery cells within the battery pack housing.”  However, the deficient limitation is an inherent feature since the support portion of any battery pack configured to connect to a complementary support portion of a power tool must include a plurality of terminals to transfer electrical energy from the battery cells to the power tool.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,249,854. Although the claims at issue are not identical, they are not patentably distinct from each other because at all of the claimed limitations are described in the respective claims of the reference application except for the limitation, “the support portion includes a plurality of terminals operable to electrically connect to battery cells within the battery pack housing.”  However, the deficient limitation is an inherent feature since the support portion of any battery pack configured to connect to a complementary support portion of a power tool must include a plurality of terminals to transfer electrical energy from the battery cells to the power tool.
  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,079. Although the claims at issue are not identical, they are not patentably distinct from each other because at all of the claimed limitations are described in the respective claims of the reference application except for the limitation, “the support portion includes a plurality of terminals operable to electrically connect to battery cells within the battery pack housing.”  However, the deficient limitation is an inherent feature since the support portion of any battery pack configured to connect to a complementary support portion of a power tool must include a plurality of terminals to transfer electrical energy from the battery cells to the power tool.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322,792. Although the claims at issue are not identical, they are not patentably distinct from each other because at all of the claimed limitations are described in the respective claims of the reference application except for the limitation, “the support portion includes a plurality of terminals operable to electrically connect to battery cells within the battery pack housing.”  However, the deficient limitation is an inherent feature since the support portion of any battery pack configured to connect to a complementary support portion of a power tool must include a plurality of terminals to transfer electrical energy from the battery cells to the power tool.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724